DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 8-21-2020 and 12-23-2020 have been considered by the examiner (see attached PTO-1449).  The references listed that are crossed out are not considered by the examiner due to informalities.  For instance, under non-patent literature, ( #6  and #16) dates are missing.  Numbers 13 and 39 are not clear, it appears that #39 is a continuation of #13.  Please correct all non-considered references for consideration.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 1 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches various methodologies for detecting packet lost in transmission data via of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fellman	(USPAP 2006/0007943) discloses a method and a system for minimal latency site independence for applications involving the transport of rea-time 

This application is in condition for allowance except for the following formal matters: 
Outlined in paragraph 4 and 5 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shelly A Chase/Primary Examiner, Art Unit 2112